Citation Nr: 1740710	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  15-10 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1963 to October 1965.  This current matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is etiologically related to the acoustic trauma he sustained in active service.

2.  The evidence is at least in equipoise as to whether the Veteran's tinnitus is etiologically related to the acoustic trauma he sustained in active service and to his bilateral hearing loss.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).
2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for bilateral hearing loss and tinnitus, any deficiency found in VA's duties to notify and assist is rendered moot.  There is no prejudice to the Veteran in proceeding to decide these issues.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The lack of any evidence of hearing loss during service is not fatal to the Veteran's claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, "where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

When there is an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).
The Veteran seeks service connection for bilateral hearing loss and tinnitus due to hazardous noise exposure in-service.  After a thorough review of the evidence, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.

The record establishes that the Veteran has bilateral sensorineural hearing loss and tinnitus.  In pertinent part, at a December 2010 VA examination, the Veteran's puretone thresholds at 4000 Hertz were 70 decibels in his left ear and 85 decibels in his right ear.  Such is sufficient to meet the requirements for impaired hearing under 38 C.F.R. § 3.385.  Further, the Veteran has stated that his current bilateral tinnitus causes trouble with hearing.  See April 2015 VA Form 9.  The Board finds that the Veteran's statements are competent, credible, and probative.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  

Further, the evidence of record supports a finding that the Veteran sustained in-service hazardous noise exposure as a result of his duty military occupational specialty (MOS) as an armor crewman.  See Form DD 214.  The duty MOS of an armor crewman has been determined by the Department of Defense to involve a "highly probable" likelihood of hazardous noise exposure, and in-service noise exposure is conceded.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" likelihood of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).

Lastly, the Board notes that, throughout the appeal period, the Veteran has essentially contended that he experienced continuous hearing loss and tinnitus since active service.  See November 2011 Notice of Disagreement (NOD) and April 2015 VA Form 9.  Chiefly, the Board finds that such statements are competent, credible, and probative of the presence of in-service hearing loss and tinnitus and establish a continuity of relevant symptomatology for bilateral hearing loss and tinnitus since service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence).  

The Board acknowledges the negative nexus opinions reported at the December 2010 VA examination.  At that time, the VA examiner found evidence of sensorineural hearing loss and tinnitus.  However, she opined that the Veteran's hearing loss and tinnitus are less likely as not related to military noise exposure.  Largely, the examiner relied on the fact that the Veteran did not demonstrate hearing loss in-service and had additional post-service occupational and recreational noise exposure.  

The Board notes, however, that the absence of a hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss.  See Ledford, 3 Vet. App. at 89.  Furthermore, although the examiner's opinion is based on the Veteran's noise exposure after service, the Veteran asserts that such noise exposure was not present.  See November 2011 NOD.  In pertinent part, the Veteran stated that his post-service occupation in a sheet metal fabrication development shop was not a loud environment and that at no other time in his life has he been subjected to the amount of noise that he encountered as a result of his active duty MOS.  Id.  Thus, to the extent that the examiner's opinions are based on the Veteran's normal hearing during service and/or post-service noise exposure, they are of very limited probative value.  

The Board also notes that the examiner failed to consider the Veteran's reports of experiencing tinnitus while in active service and persistent symptoms since that time.  Such failure essentially renders the examiner's opinions inadequate for adjudication purposes.  As the opinions are not adequate, they cannot serve as the basis of a denial of entitlement to service connection for either disability.

In sum, the Board finds that the requisite elements of service connection are met.  The Veteran has current disabilities of sensorineural hearing loss and tinnitus.  He has sustained acoustic trauma in active service, and he has competently and credibly asserted a continuity of relevant symptomatology for both disabilities since service.  Thus, the evidence for and against the claims of entitlement to service connection for bilateral hearing loss and tinnitus is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


